Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1460
                        Lower Tribunal No. 15-4269
                           ________________


                          Israel Gordon, etc.,
                                  Appellant,

                                     vs.

                            Marie Westberry,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

     The Monestime Firm, P.A., and Regine Monestime, for appellant.

      Law Office of Ian Aird, PA, and Ian Aird (Pembroke Pines), for
appellee.


Before LOGUE, LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Affirmed.